Citation Nr: 0808467	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 until September 
1949. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The veteran withdrew his request for a BVA hearing in notice 
dated in October 2007.  The request for a hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had naval service from July 1946 until September 
1949.  He has contended, as indicated in his February 2005 
Notice of Disagreement, that he was exposed to asbestos while 
assigned on board various ships.  

A December 1998 private medical record from Dr. S.N.F. 
reported that the veteran had pleural plaques characteristic 
of asbestos disease.  Dr. J.T.S., in a November 2000 record, 
found him to have asbestos-related pleural disease.   Given 
the nature of his service, it is probable that he was exposed 
to asbestos in service.  However, the veteran reported in 
several VA outpatient treatment records, including one from 
August 2002, that he had worked as a brick layer for many 
years following service, and that he has a 20 year history of 
asbestos exposure.  He also indicated that he was involved in 
a lawsuit in regards to his asbestos exposure.  Given the 
nature of his lawsuit and his present claim, the medical 
records related to the pending lawsuit, involving asbestos 
exposure, would be relevant to his claim and should be 
obtained.

Additionally, given the veteran's probable exposure to 
asbestos during service, his post-service asbestos exposure, 
and his current diagnosis of an asbestos-related disease, a 
medical examination is necessary to determine the nature and 
etiology of any asbestos related disease.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the 
veteran and request information 
concerning his medical treatment 
between the time of his discharge and 
the present.  The RO/AMC should also 
request that the veteran provide all 
medical records within his possession 
from his pending lawsuit relevant to 
exposure to asbestos or provide 
releases for all such medical records.  
After obtaining the necessary 
authorizations from the veteran, the 
RO/AMC should then obtain the veteran's 
applicable medical records and 
associate them with the claims file, 
specifically including the records 
associated with his pending lawsuit.  

2.  After the requested medical records 
have been associated with the claims 
file or an adequate period of time has 
passed after contacting the veteran, 
the RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
asbestos related disorder found to be 
present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that any asbestos related disorder 
found to be present had its onset in or 
is related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
